Citation Nr: 1014734	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  06-08 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 17, 2004 
for the grant of a 10 percent disability rating for a 
service-connected appendectomy scar on the basis of clear and 
unmistakable error (CUE) in a December 1997 rating decision.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel





INTRODUCTION

The Veteran served on active duty from August 1975 to August 
1979.  

This matter is before the Board of Veterans' Appeals (Board) 
from an August 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

The Board notes that the Veteran requested a hearing in her 
March 2006 VA Form 9.  The RO sent two notices to the 
Veteran, informing her of a travel Board hearing scheduled on 
November 1, 2007 at the RO.  The Veteran failed to report for 
the hearing and has not made a request to reschedule.   


FINDING OF FACT

The Veteran failed to establish an error of fact or law in 
the prior rating decision dated in December 1997 that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  


CONCLUSION OF LAW

The December 1997 rating decision that granted service 
connection and a noncompensable rating for an appendectomy 
scar does not contain clear and unmistakable error.  
38 U.S.C.A. §§ 5101, 5109A, 5110, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.118, Diagnostic Code 7805 (1997); 
38 C.F.R. §§ 3.104, 3.105, 3.155, 3.400 (2009).  






REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  Under the VCAA, upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and her 
representative, if any, of any information and medical or lay 
evidence necessary to substantiate the claim.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

The Court of Appeals for Veterans Claims (Court) has held 
that the VCAA does not apply to CUE actions.  See Livesay v. 
Principi, 15 Vet. App. 165 (2001) (en banc) (holding VCAA 
does not apply to Board CUE motions); Baldwin v. Principi, 15 
Vet. App. 302 (2001) (holding VCAA does not apply to RO CUE 
claims).  Specifically, determinations as to the existence of 
CUE are based on the facts of record at the time of the 
decision challenged; thus, no further factual development 
would be appropriate.  See Fuego v. Brown, 6 Vet. App. 40, 43 
(1993); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001) 
(affirming the Court's interpretation of 38 U.S.C.A. § 5109A 
that RO CUI must be based upon the evidence of record at the 
time of the decision); Disabled Am. Veterans v. Gober, 234 
F.3d 682 (Fed. Cir. 2000) (upholding Board CUE regulations to 
this effect).  

Legal Criteria 

Rating actions are final and binding based on the evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of an RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 
20.202, and 20.302(a).  

Under 38 C.F.R. § 3.105(a), previous determinations which are 
final and binding will be accepted as correct in the absence 
of CUE.  Where evidence establishes such error, the prior 
decision will be reversed or amended.  A decision, which 
constitutes a reversal of a prior decision on the grounds of 
CUE, has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 U.S.C.A. 
§ 7105.  

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error is present in a prior 
determination.  First, either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than a simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied.  
Second, the error must be "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  Third, a 
determination that there was clear and unmistakable error 
must be based on the record and the law that existed at the 
time of the prior adjudication in question.  Damrel v. Brown, 
6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992) (en banc)).  

Clear and unmistakable error is an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  It is a very specific and rare kind of error of fact 
or law that compels the conclusion, as to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 6 
Vet. App. 40, 43 (1993).  

If a claimant wishes to reasonably raise CUE, there must be 
some degree of specificity as to what the alleged error is 
and, unless it is the kind of error that, if true, would be 
CUE on its face, persuasive reasons must be given as to why 
the result would have been manifestly different but for the 
alleged error.  It must be remembered that there is a 
presumption of validity to otherwise final decisions and that 
where such decisions are collaterally attacked, and a CUE 
claim is undoubtedly a collateral attack, the presumption is 
even stronger. See Fugo, supra; see also Grover v. West, 12 
Vet. App. 109, 111-112 (1999); Daniels v. Gober, 10 Vet. App. 
474, 478 (1997); Caffrey v. Brown, 6 Vet. App. 377, 383-384 
(1994); Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  

Analysis

The Veteran outlined her CUE assertions in a May 2005 
submission.  She stated that she was denied service 
connection for an appendectomy scar in 1997 and was granted 
service connection for the scar in March 2004.  She believes 
there was clear and unmistakable error on the part of VA and 
requests a 10 percent disability rating retroactive to 1997 
for her scar.  The Veteran was not correct in her assertion 
of facts.  By way of background, the Board observes that 
service connection and a noncompensable rating for an 
appendectomy scar was granted in a December 1997 rating 
decision, effective September 8, 1997, the date of her claim.  
The Veteran did not appeal this decision.  After filing 
another claim in February 2004, the RO increased the rating 
to 10 percent in a May 2004 rating decision, effective 
February 17, 2004. 

The Veteran did not suggest that CUE was made in the May 2004 
rating decision; instead, she believes that the RO's failure 
to grant her a compensable rating in 1997 constituted CUE.  A 
CUE motion must identify the alleged error(s) with some 
degree of specificity and must provide some persuasive 
reasons why the result would have been manifestly different.  
See Simmons v. Principi, 17 Vet. App. 104 (2003).  The Board, 
like the RO, concludes that the Veteran only alleged error in 
the December 1997 rating decision.  Also, Veteran made only 
general assertions of CUE in her May 2005 statement.  
However, her representative made later assertions with 
specificity, and as such, the Board will proceed with an 
analysis of whether there was CUE in the RO's December 1997 
rating decision.  

In a March 2010 brief, the Veteran's representative stated 
that her scar presented the same symptomatology at the time 
of the 1997 claim as it did when she was awarded an increased 
evaluation in 2004.  The Veteran was afforded her first VA 
examination in March 2004, and the representative believes 
that the severity of the scar was not adequately recognized 
when the Veteran filed her initial claim.  The representative 
also asserted, in essence, that the scar could not have 
increased in severity if it was healed at the time of the 
December 1997 rating decision. 

The Board notes that a rating decision does not become final 
until written notification of the decision is issued to the 
claimant.  38 U.S.C.A. § 5104(a); 38 C.F.R. §§ 3.103, 
3.104(a), 19.25.  The record indicates that the Veteran moved 
residence around the time of the December 1997 rating 
decision and that the RO did not have the Veteran's updated 
address when it first sent notification of the decision and 
of the Veteran's appellate rights in December 1997.  However, 
the record indicates that any notice error was remedied when 
the RO sent all returned correspondence to the correct 
address in February 1998.  

With respect to the Veteran's claim of CUE, she did not 
submit a notice of disagreement for the rating decision in 
question within the required time period.  As a result, the 
December 1997 rating decision is final.  See 38 U.S.C.A. 
§ 7105.  The December 1997 rating decision is therefore 
accepted as correct unless there is a finding of CUE.  
38 C.F.R. § 3.105(a).  

The Veteran and her representative assert that the severity 
of her scar has remained unchanged and warranted a 10 percent 
rating in 1997.  The representative, in essence, contends 
that had a VA examination been provided, the severity of the 
scar would have been apparent at that time.  The Board 
acknowledges that a VA examination was not provided prior to 
the 1997 rating decision.  However, even if there was a duty 
on the part of the RO to provide the Veteran a VA 
examination, the RO's failure to do so does not constitute 
CUE, and the representative's contention does not constitute 
a valid allegation of CUE.  See Fugo v. Brown, 6 Vet. App. 
40, 44 (1993).  Allegations that VA failed in its duty to 
assist are, as a matter of law, insufficient to plead CUE.  
See Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an 
incomplete record, factually correct in all other respects, 
is not clearly and mistakably erroneous").  In Cook v. 
Principi, 318 F.3d 1334 (2002), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
breach of a duty to assist does not constitute CUE, that 
grave procedural error does not render a decision of VA non-
final and that an incomplete record, factually correct in all 
other respects, is not CUE.  

In the December 1997 rating decision, the Veteran was rated 
noncompensably under 38 C.F.R. § 4.118, Diagnostic Code 7805 
(1997).  A compensable rating under Diagnostic Code 7805 
required limitation of function of the part affected.  Under 
Diagnostic Code 7803, a 10 percent rating was to be assigned 
for superficial, poorly nourished scars with repeated 
ulceration.  Id.  Under former Diagnostic Code 7804, a 10 
percent evaluation was to be assigned for scars which were 
superficial, tender and painful on objective demonstration.  
A note to that Diagnostic Code indicated that the 10 percent 
rating was to be assigned, when the requirements were met, 
even though the location may be on the tip of finger or toe, 
and the rating may exceed the amputation value for the 
limited involvement.  Id.     

At that time of the December 1997 rating decision, service 
treatment records, a VAMC hospital report and additional VAMC 
records were of record.  Service treatment records showed 
evidence of an appendectomy but no evidence regarding the 
scar from this procedure.  The Veteran's separation 
examination report, dated in July 1979, indicated that she 
had an appendectomy with good recovery.  VAMC records were 
silent as to scar-related symptoms or treatment.  There was 
certainly no evidence indicating that the appendectomy scar 
caused any pain or limitation of function.    

There is no indication that the RO erroneously applied the 
law applicable at the time.  In this regard, the Board 
observes that, when applying § 3.102, VA adjudicators afford 
the benefit of the doubt to the Veteran by assigning as much 
weight to the favorable evidence as to unfavorable evidence.  
The Veteran's arguments amount to no more than a disagreement 
with how the evidence of record in December 1997 was weighed.  
See Russell, supra.  The record does not show that an error 
in fact or law was made such that a manifestly different 
decision would have resulted if the error was not made.  Nor 
is there evidence that the correct facts, as they were known 
at the time, were not before the adjudicator or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied.  Id.     

To the extent that the Veteran may disagree with how the 
facts were weighed or evaluated by the RO in reaching its 
decisions, the Board emphasizes that such disagreement with 
how the facts were weighed is insufficient to constitute CUE.  
See Russell, Fugo.  The Veteran's remedy at the time was to 
appeal the December 1997 rating decision to the Board.  She 
did not do so, and the Board may not reweigh the facts as 
considered at the time of that decision.  

Based on the foregoing, the Board has determined that the RO 
did not commit clear and unmistakable error in the December 
1997 rating decision.  The decision was reasonably supported 
by the evidence of record and correctly applied the laws and 
regulations then in effect.  Accordingly, the Board concludes 
that the decision made was not clearly and unmistakably 
erroneous, and revision or reversal is not warranted.  

	(CONTINUED ON NEXT PAGE)








ORDER

The December 1997 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.  





____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


